Case 1:10-cv-06950-AT-RWL Document 852 Filed 09/12/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TOR SSS eens eee eeneee eee eeseeeeeees ¥

H. CRISTINA CHEN-OSTER, SHANNA
ORLICH, ALLISON GAMBA and MARY
DE LUIS,

Plaintiffs, 10 Civ. 6950 (AT) (RWL)

Vv.

GOLDMAN SACHS & CO. and THE
GOLDMAN SACHS GROUP, INC.,

Defendants.

sleleiineieeieiaiisiaieiesieieteete eet eee eee Eee a

DECLARATION OF DAVID LANDMAN
I, David Landman, hereby declare under penalty of perjury that the following is
true and correct:

1. I am an Extended Managing Director (“EMD”) of Goldman Sachs Services
LLC, an affiliate of The Goldman Sachs Group, Inc. and Goldman Sachs & Co. LLC
(“Goldman Sachs” or the “Firm”). I work in the Firm’s Human Capital Management (“HCM”)
Division. I am submitting this declaration to provide information about the positions of EMDs
and Participating Managing Directors (“PMD”) (EMDs and PMDs collectively, “Managing
Directors”) at Goldman Sachs. This declaration is based on my personal knowledge, and I
would be competent to testify to the following facts if called upon to do so.

21, I have worked for the Firm since 2004, always within HCM, and am presently
the Global Head of Talent Assessment. In my current role, I am familiar with the EMD and
PMD selection processes and part of my role involves supervision of these processes and
providing input to the Firm’s management on these processes.

3. From 2002, which I understand to be the beginning of the relevant time period

for this lawsuit, to 2014, the Firm promoted new classes of EMDs annually and PMDs
Case 1:10-cv-06950-AT-RWL Document 852 Filed 09/12/19 Page 2 of 3

biennially. The Firm switched to a biennial promotion cycle in 2014 for EMDs, with EMD and
PMD promotions on alternating cycles: odd-numbered years for EMD promotions and even-
numbered years for PMD promotions.

4. The Firm now promotes roughly 400-500 EMDs every two years, slightly fewer
that it did on an annual basis, making the promotion process for EMD even more selective.
Promotion to EMD is a significant career milestone at Goldman Sachs and in the financial
services industry. Successful candidates are identified through a highly selective process, after
years of career development. For example, of the most recent class of EMDs promoted at
Goldman Sachs in 2017, be ean their career as an Analyst or Associate at the Firm,

an TE. <x hired laterally from outside the Firm. On average, Firmwide, new

EMDs in the most recent promotion cycle had[iyears of tenure at the Firm. The time

and commitment to reach candidacy for EMD from Vice President Po
ED Fer than 10%

of the Firm’s current global workforce has achieved the rank of EMD.
Dh Promotion to PMD is even more selective. Less than 2% of Goldman Sachs
professionals will ultimately achieve the highest corporate rank of PMD. The senior-most

management of the Firm is typically drawn from professionals promoted to PMD. The average

tenure to reach candidacy for PMD after promotion to EMD Po
NE | 0.2, e105 and PMD:

currently represent just over 7% of the Firm’s professional headcount.

6. Virtually all Managing Directors have at least a Bachelor of Arts or Science
degree or a foreign equivalent, and many have advanced degrees. By way of example, over
40% of the most recent EMD promotion class in 2017 had at least one post-graduate degree.

ig With few exceptions, Vice Presidents promoted to EMD receive an increase in

-2-
Case 1:10-cv-06950-AT-RWL Document 852 Filed 09/12/19 Page 3 of 3

their base salary to at \cast TTT se: annum. All Managing Directors are also eligible for a

discretionary annual bonus, which may be significantly higher than their base salary, and are

NG che pe

that are not available to other employees.
8. I declare under penalty of perjury and pursuant to 28 U.S.C. § 1746 that the

foregoing is true and correct.

Date: New York, New York VV

June (2, 2019 | \ ‘/
\ \ tt iy J

David Landman
